UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6764



PAUL ANDREW HENSON,

                                             Petitioner - Appellant,

          versus


KATHLEEN M. HAWK; J. R. JAMES, Warden,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., Chief
District Judge. (CA-99-213-1)


Submitted:   September 9, 1999          Decided:   September 15, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul Andrew Henson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul Andrew Henson appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion affirming the order of

the magistrate judge and find no reversible error. Accordingly, we

deny leave to proceed in forma pauperis and dismiss on the rea-

soning of the district court.   See Henson v. Hawk, No. CA-99-213-1

(M.D.N.C. Apr. 12, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2